Citation Nr: 0901680	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-27 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to a rating in excess of 50 percent for anxiety 
disorder.



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran currently experiences occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for anxiety 
disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9413 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in February 2005, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim for an increased rating, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  Additional notice of the specific criteria for an 
increased rating, as is now required by Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), was provided in August 2008.  
As such, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial February 2005 VCAA notice was given 
prior to the appealed AOJ decision, dated in October 2005.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  The Board notes that it appears that the RO attempted 
to schedule the veteran for a more current VA examination, 
but it was noted that the veteran did not wish to have his 
records transferred to the contracted examiners.  Thus, no VA 
examination was scheduled and the veteran did not request to 
have it rescheduled.  As such, it appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.  

The veteran contends that his service-connected anxiety 
warrants a rating in excess of 50 percent.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

The veteran's anxiety disorder has been evaluated using 
Diagnostic Code 9413 of 38 C.F.R. § 4.130, which sets forth 
criteria for evaluating anxiety disorder using a general 
rating formula for mental disorders outlined in Diagnostic 
Code 9440.  Pertinent portions of the general rating formula 
for mental disorders are as follows:

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name...........100 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships..............................70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships......................50 percent

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. § 
4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

The veteran's recent VA treatment records reflect minimal 
treatment for mental health issues.  In November 2006, the 
veteran underwent a mini-mental status examination.  He was 
oriented, answered the questions appropriately, and scored 29 
out of 30 on the examination.  Otherwise, the treatment 
records since his increased rating request are relatively 
silent to mental health issues.  

In February 2005, the veteran underwent a VA examination 
regarding his anxiety.  The veteran reported that he has been 
"semi-retired" since he was 35 and currently worked odd 
jobs.  The veteran was noted to be somewhat neglected in 
appearance, but with normal motor behavior.  There were no 
signs of tension, anxiety, impatience, anger or agitation.  
His psychomotor activity was slightly decreased for most of 
the time.  His speech was indistinct due to the total lack of 
upper teeth, somewhat slower than normal, but fairly coherent 
and relevant, and his voice was within the normal range.  
There were no signs of cicumsantiality or tangentiality 
present, and he was able to concentrate and verbalize his 
thoughts fairly well.  The veteran was cooperative and 
informative, but without malingering or factitious behavior.  

Upon mental status examination, the veteran's affect was 
noted to be slightly flattened and his emotional responses 
were appropriate, but not always totally adequate.  The 
veteran's mood was maintained at a normal level and there 
were no obvious signs of depression noticed throughout the 
interview.  The veteran presented a past suicidal ideation 
from 1977, but denied any current suicidal or homicidal 
ideations.  The veteran was oriented to time, place and 
person.  His thinking process appeared fairly well associated 
and his communication skills were satisfactory.  The 
veteran's short term and long term memories were satisfactory 
and well preserved, respectively.  Upon testing for 
attention, vigilance and perseverance, the veteran's results 
were satisfactory.  The examiner did not find any obvious 
cognitive defects, obsessive-compulsive tendencies, 
hallucinations, delusions, misinterpretations, ideas of 
reference, or any other psychotic material.  

The veteran's thought content was noted to be concentrated 
around his anxiety attacks for the past 30 years.  The 
veteran was unable to define the frequency of his anxiety 
attacks as they would vary each time.  He reported having 
shortness of breath and feelings of hot or cold when 
experiencing a panic attack.  He further reported feeling 
restless and on edge, and has difficulty concentrating.  He 
denied becoming easily fatigued, irritable, over reactive or 
having muscle tension, and he reported that he sleeps fairly 
well.  The veteran's judgment was satisfactory and his 
abstract thinking was noted to be fair.  

The examiner indicated that the veteran's symptomatology was 
consistent with symptoms of both panic disorder and 
generalized anxiety disorder.  As the extent and intensity of 
these symptoms were reported in a vague manner, and due to 
their undetermined frequency and duration, the examiner found 
that the symptoms did not reach the level that would meet the 
DSM-IV criteria for either of the above-noted disorders.  The 
examiner indicated that he was unable to determine whether 
the veteran's current symptomatology was primarily related to 
anxiety and panic attacks, or whether they were associated 
with his long-term substance abuse.  

Ultimately, the veteran was diagnosed as having Axis I 
anxiety disorder, not otherwise specified, alcohol 
dependence, in partial remission, and a history of 
schizophrenia, chronic undifferentiated type.  The stressor 
was noted to be the veteran's decreased ability to function 
in occupational, social and family settings.  He was assessed 
a GAF score of 50.  The examiner also found that the veteran 
is capable of performing the activities of daily living, but 
may have difficulty in establishing and maintaining 
occupational, social and familial relationships due to his 
anxiety disorder.  The veteran was found to be capable of 
understanding simple and complex commands, and there was no 
evidence that the veteran posed an immediate threat or danger 
to himself or others.  

Given the evidence as outlined above, the Board finds that 
the 50 percent rating awarded for the veteran's service-
connected anxiety reflects the current impairment experienced 
by the veteran.  Although the veteran reported an increase in 
symptomatology during his February 2005 VA examination, the 
examiner indicated that the veteran was vague about his 
symptoms, and he could not properly asses the current level 
of disability.  The examiner, however, indicated that the 
veteran's GAF score was 50.  As noted above, a GAF score 
between 41 and 50 is indicative of serious symptoms.  

The veteran's symptoms, however, do not reach the level of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood due to symptoms such as suicidal ideation; 
obsessional rituals; illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting his 
ability to function; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and 
inability to establish and maintain effective relationships.  

Although the examiner indicated that the veteran would have 
difficulty maintaining effective social, occupational and 
familial relationships due to his anxiety disorder, the 
examiner did not indicate that the veteran was unable to 
establish and maintains these sorts of relationships.  
Additionally, the veteran does not meet most of the other 
criteria for a 70 percent rating under Diagnostic Code 9440.  
He reported suicidal ideation in 1977, but currently denied 
any such thoughts.  The veteran's speech was slowed, but it 
was found to be fairly coherent and relevant.  The examiner 
could not determine from the veteran's reported 
symptomatology whether he experienced near continuous panic 
attacks, but he was noted to exhibit no signs of depression.  
The veteran's appearance was noted to be somewhat neglected, 
but the examiner found him to be capable of maintaining his 
activities of daily living.  Further, the veteran was noted 
to have a satisfactory short- and long-term memory and he was 
able to understand complex commands.  The examiner found no 
evidence of active psychosis.  

There are no other treatment records relevant to the 
veteran's claim for an increased rating.  Thus for the above-
stated reasons, the Board finds that the veteran's symptoms 
of anxiety disorder are most analogous to the criteria for a 
50 percent evaluation under Diagnostic Code 9440.  As such, a 
rating in excess of 50 percent for service-connected anxiety 
disorder is denied.

The Board has also considered whether to issue staged ratings 
pursuant to Hart, and finds that under the circumstances, 
staged ratings are not appropriate.  At no time has the 
veteran's disability warranted a rating greater than the 50 
percent assigned.

The veteran does not assert that he is totally unemployable 
because of his service-connected anxiety disorder, nor has he 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for treatment of 
his anxiety.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically 
states, "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to his 
anxiety disorder, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


ORDER

A rating in excess of 50 percent for anxiety is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


